DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: “said storage unit” in line 8 of claim 1 should be “said storage space” and “said mid-portion” in lines 3 and 5 of claim 3 should be “said mid-frame portion”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon (US 6598914).
Regarding claim 1, Dixon discloses a vehicle bumper (10 in Fig. 1) for a vehicle (5 in Fig. 1), comprising: a bumper frame (11 in Fig. 1) adapted for installing into one of a front end (Fig. 1) and a rear end of a vehicle to absorb impact in case of collision (inherent function of bumper and Col. 5 line 30), wherein said bumper frame has a left frame portion, a right frame portion, a mid-frame portion (see annotated Fig. 6), and at least one storage space (spaces inside 24, 25, and 26 of the bumper shell) formed with at least one of said left frame portion, said right frame portion and said mid-frame portion to provide a storage of said bumper frame; and at least a function unit (Col. 3 line 30, walls of the compartments 24, 25, and 26) provided at said bumper frame and incorporated with said storage space to form a storage container for providing an additional storage to the vehicle.

    PNG
    media_image1.png
    254
    711
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 6 from Dixon
Regarding claim 2, Dixon discloses the vehicle bumper, as recited in claim 1, wherein at least one said storage space is constructed to have a storage unit integrated with said bumper frame to define a storage compartment (one of the compartments 24, 25, and 26 in Fig. 3) and a compartment opening (Fig. 3, one of the openings 27, 28, and 29 of the compartments), wherein said function unit comprises a cover panel (one of the lids 34, 36, and 38 in Fig. 3) coupled at said storage unit said compartment opening to selectively open and close (open in Fig. 3 and close in Fig. 1) said storage compartment to form said storage container as a flip type (Fig. 3, flip open through hinge connection) storage container at said bumper frame.
Regarding claim 3, Dixon discloses the vehicle bumper, as recited in claim 2, wherein said storage unit (the center one in Fig. 3) is integrally formed (Col. 7, lines 5-7 integrally formed compartments) at said mid-frame portion of said bumper frame at a position that said compartment opening is formed at a top surface (Col. 6 lines 16-17 and 20 in Fig. 1) of said mid-portion of said bumper frame while said storage compartment is downwardly indented (Fig. 5) from said top surface of said mid-portion of said bumper frame, wherein said cover panel is pivotally coupled (Col. 6 line 23, hingedly attached) at said storage unit, such that said cover panel is pivotally and upwardly folded (Fig. 5) to open up said storage compartment and is pivotally and downwardly folded to close said storage compartment (Fig. 1).
Regarding claim 4, Dixon discloses the vehicle bumper, as recited in claim 2, wherein said storage unit (left and right storages in Fig. 3) is integrally formed (Col. 7, lines 5-7 integrally formed compartments) at each of said left frame portion and said right frame portion of said bumper frame at a position that said compartment opening is formed at a top surface (Col. 6 lines 30-43 and 20 in Fig. 1) of each of said left frame portion and said right frame portion of said bumper frame while said storage compartment is downwardly indented (Fig. 5) from said top surface of each of said left frame portion and said right frame portion of said bumper frame, wherein said cover panel is pivotally coupled (Col. 6 lines 37-43, hingedly attached) at said storage unit, such that said cover panel is pivotally and upwardly folded to open (Fig. 5) up said storage compartment and is pivotally and downwardly folded to close said storage compartment (Fig. 1).
Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sams (US 4570986).
Regarding claim 1, Sams discloses a vehicle bumper (17 in Fig. 1) for a vehicle (10 in Fig. 1), comprising: a bumper frame (Fig. 2) adapted for installing into one of a front end and a rear end (Fig. 1 and Col. 1 line 57) of a vehicle to absorb impact in case of collision (inherent function of bumper), wherein said bumper frame has a left frame portion (22 in Fig. 2), a right frame portion (24 in Fig. 2), a mid-frame portion (46 in Fig. 2), and at least one storage space (spaces inside 22, 24, and 46 of the bumper) formed with at least one of said left frame portion, said right frame portion and said mid-frame portion to provide a storage of said bumper frame; and at least a function unit (walls of the storages 22, 24, and 46) provided at said bumper frame and incorporated with said storage space to form a storage container for providing an additional storage to the vehicle.
Regarding claim 11, Sams discloses the vehicle bumper, as recited in claim 1, wherein at least one said storage space is defined at each of said left frame portion and said right frame portion of said bumper frame (22 and 24 in Fig. 2), wherein said storage container serves as two detachable storage containers detachably coupled at said left frame portion and said right frame portion of said bumper frame respectively (Fig. 3 and Col. 2 lines 52-53).
Regarding claim 12, Sams discloses the vehicle bumper, as recited in claim 11, wherein said detachable storage containers are integrally formed with said left frame portion and said right frame portion of said bumper frame, such that when said storage containers are coupled at said bumper frame, said detachable storages containers form said left frame portion and said right frame portion of said bumper frame (Fig. 2-3, the left and right storages formed the left and right frame portions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Wymore (US 20180072254).
Regarding claim 5, Dixon discloses the vehicle bumper, as recited in claim 1.
Regarding claim 6, Dixon discloses part of the vehicle bumper, as recited in claim 5.
Regarding claim 9, Dixon discloses the vehicle bumper, as recited in claim 1.
Regarding claim 15, Dixon discloses the vehicle bumper, as recited in claim 1, wherein said function unit is incorporated with said storage space to form at least one flip type storage container (Dixon, Fig. 3).
Dixon fails to disclose wherein at least one said storage space is constructed to have a drawer compartment and a drawer opening formed at said bumper frame, wherein said function unit comprises a drawer storage container slidably coupled at said drawer compartment through said drawer opening to form said storage container as recited in claim 5; wherein said drawer compartment is formed at a bottom surface of said mid-frame portion of said bumper frame to define said drawer opening at a front surface of said mid-frame portion of said bumper frame, such that said drawer storage container is frontwardly slid in-and-out at a bottom of said mid-frame portion of said bumper frame through said drawer opening as recited in claim 6; wherein at least one said storage space is defined at a bottom surface of said mid-frame portion of said bumper frame, wherein said storage container serves as a detachable storage container detachably coupled at said bottom surface of said mid-frame portion of said bumper frame as recited in claim 9; and at least one drawer storage container, wherein said flip type storage container and said drawer storage container are located at different locations of said bumper frame, such that said flip type storage container and said drawer storage container are individually operated as recited in claim 15.
	However, Wymore teaches at least one said storage space is constructed to have a drawer compartment (Wymore, 170 in Fig. 4) and a drawer opening (Wymore, Fig. 4, front of the compartment 170 is open) formed at said bumper frame, wherein said function unit comprises a drawer storage container slidably coupled (Wymore, paragraph 0027) at said drawer compartment through said drawer opening to form said storage container; said drawer compartment is formed at a bottom surface of said mid-frame portion (Wymore, compartment 170 in Fig. 5 is at the bottom surface) of said bumper frame to define said drawer opening at a front surface (Wymore, Fig. 4, front of the compartment 170 is open) of said mid-frame portion of said bumper frame, such that said drawer storage container is frontwardly slid in-and-out at a bottom of said mid-frame portion of said bumper frame through said drawer opening (Wymore, Fig. 1 and paragraph 0042); at least one said storage space is defined at a bottom surface of said mid-frame portion of said bumper frame, wherein said storage container serves as a detachable storage container detachably coupled (Wymore, by removing the rail fasteners) at said bottom surface of said mid-frame portion of said bumper frame; and at least one drawer storage container (Wymore, Fig. 1), wherein said flip type storage container and said drawer storage container are located at different locations of said bumper frame (flip-type on the sides and drawer in the center), such that said flip type storage container and said drawer storage container are individually operated.
One of ordinary skill in the art would have understood that storage units in Dixon and Wymore have similar functions. Since both Dixon and Wymore teach a storage unit, it would have been obvious to substitute one known storage (flip type in mid-frame portion of Dixon) for another storage (drawer type in Wymore), as it would have yielded predictable results to one of ordinary skill in the art.
Claims 7-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dixon and Wymore as applied to claims 5 and 15 above, and further in view of Carter (US 5016932).
Regarding claim 7, the combination of Dixon and Wymore teaches the vehicle bumper, as recited in claim 5, wherein said drawer opening is formed at a front surface (Wymore, Fig. 4, front of the compartment 170 is open).
Regarding claim 8, the combination of Dixon and Wymore teaches the vehicle bumper, as recited in claim 5.
Regarding claim 17, the combination of Dixon and Wymore teaches the vehicle bumper, as recited in claim 15.
The combination of Dixon and Wymore fails to disclose said drawer compartment is formed at each of said left frame portion and said right frame portion of said bumper frame as recited in claim 7; said drawer compartment is formed at each of said left frame portion and said right frame portion of said bumper frame at a position that said drawer opening is formed at a side surface of each of said left frame portion and said right frame portion of said bumper frame, such that said drawer storage containers are sidewardly slid in-and-out at said side surfaces of said left frame portion and said right frame portion of said bumper frame respectively as recited in claim 8; and said flip type storage container is located at said mid-frame portion of said bumper frame while said drawer storage container is located at one of said left frame portion and said right frame portion of said bumper frame as recited in claim 17.
However, Carter teaches drawer compartment is formed at each of said left frame portion and said right frame portion (Carter, sliding drawer 25 in Fig. 1 and Col. 3 lines 33-36); said drawer compartment is formed at each of said left frame portion and said right frame portion (Carter, sliding drawer 25 in Fig. 1 and Col. 3 lines 33-36) of said bumper frame at a position that said drawer opening is formed at a side surface (Carter, side surface 18 in Fig. 1 and Col. 3 lines 33-36) of each of said left frame portion and said right frame portion of said bumper frame, such that said drawer storage containers are sidewardly slid in-and-out at said side surfaces of said left frame portion and said right frame portion of said bumper frame respectively; and said drawer storage container is located at one of said left frame portion and said right frame portion of said bumper frame (Carter, sliding drawer 25 in Fig. 1 and Col. 3 lines 33-36).
Carter is considered to be analogous art because it is in the same field of storage bumper as Wymore and Dixon. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumper as taught by Wymore and Dixon to incorporate the teachings of Carter and have the substitution of flip storage with drawer storage taking place in the left and right frame portions instead of the mid-frame portion. Doing so allows the space above the left and right frame portion to be utilized for other functions since the drawer opens frontward. 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumper as taught by Wymore and Dixon to incorporate the teachings of Carter and substitute the left and right flip storages with the drawer storage from Carter. Doing so allows the space above the left and right frame portion to be utilized for other functions since the drawer opens sideward and allows the drawers to open even when there are obstacles in front of the bumper.
Claims 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon as applied to claims 1 above, and further in view of Carter.
Regarding claim 11, Dixon discloses the vehicle bumper, as recited in claim 1, wherein at least one said storage space is defined at each of said left frame portion and said right frame portion of said bumper frame (Dixon, 25 or 26 in Fig. 3).
Regarding claim 13, Dixon discloses part of the vehicle bumper, as recited in claim 11, wherein at least one said storage space is constructed to have a storage compartment and a compartment opening formed at a top surface of each of said left frame portion and said right frame portion (Dixon, 25 or 26 in Fig. 3) of said bumper frame.
Regarding claim 18, Dixon discloses the vehicle bumper, as recited in claim 1, wherein said function unit is incorporated with said storage space to form at least one flip type storage container (Dixon, 24 in Fig. 3).
Regarding claim 20, Dixon discloses part of the vehicle bumper, as recited in claim 18, wherein said flip type storage container is located at said mid-frame portion of said bumper frame (Dixon, 24 in Fig. 3).
Dixon fails to disclose said storage container serves as two detachable storage containers detachably coupled at said left frame portion and said right frame portion of said bumper frame respectively as recited in claim 11; said detachable storage containers are detachably received in said storage compartments through said compartment openings at said top surfaces of said left frame portion and said right frame portion of said bumper frame respectively as recited in claim 13; at least one detachable storage container, wherein said flip type storage container and said detachable storage container are located at different locations of said bumper frame, such that said flip type storage container and said detachable storage container are individually operated as recited in claim 18; and said detachable storage container is located at one of said left frame portion and said right frame portion of said bumper frame as recited in claim 20.
However, Carter teaches two detachable storage containers detachably coupled at said left frame portion and said right frame portion of said bumper frame (Carter, sliding drawer 25 in Fig. 1 and Col. 3 lines 33-36); said detachable storage containers are detachably received in said storage compartments through said compartment openings (Carter, Fig. 1 and abstract); at least one detachable storage container, wherein said flip type storage container and said detachable storage container are located at different locations (Carter, Fig. 1, on the two sides of the bumper, different from the center flip storage in Dixon) of said bumper frame, such that said flip type storage container and said detachable storage container are individually operated; and said detachable storage container is located at one of said left frame portion and said right frame portion of said bumper frame (Carter, sliding drawer 25 in Fig. 1 and Col. 3 lines 33-36).
Carter is considered to be analogous art because it is in the same field of storage bumper as Dixon. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumper as taught by Dixon to incorporate the teachings of Carter and have a detachable and slidable storage in each of the top openings of the two side storages in Dixon. Doing so provides additional protection for items stored inside.
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon as applied to claims 1 above, and further in view of Wymore and Carter.
Regarding claim 21, Dixon discloses the vehicle bumper, as recited in claim 1.
Regarding claim 22, Dixon discloses part of the vehicle bumper, as recited in claim 21.
Regarding claim 23, Dixon discloses part of the vehicle bumper, as recited in claim 21.
Regarding claim 24, Dixon discloses the vehicle bumper, as recited in claim 1, wherein said function unit is incorporated with said storage space to form at least one flip type storage container (Dixon, Fig. 3).
Regarding claim 25, Dixon discloses part of the vehicle bumper, as recited in claim 24.
Dixon fails to disclose at least one drawer storage container and at least one detachable storage container, wherein said drawer storage container and said detachable storage container are located at different locations of said bumper frame, such that said drawer storage container and said detachable storage container are individually operated as recited in claim 21; said detachable storage container is located at said mid-frame portion of said bumper frame while said drawer storage container is located at one of said left frame portion and said right frame portion of said bumper frame as recited in claim 22; said drawer storage container is located at said mid-frame portion of said bumper frame while said detachable storage container is located at one of said left frame portion and said right frame portion of said bumper frame as recited in claim 23; at least one drawer storage container and at least one detachable storage container, wherein said flip type storage container, said drawer storage container and said detachable storage container are located at different locations of said bumper frame, such that said flip type storage container, said drawer storage container and said detachable storage container are individually operated as recited in claim 24; at least a towing hook provided at a front surface of said mid-frame portion of said bumper frame as recited in claim 25.
Wymore teaches at least one drawer storage container (Wymore, 200 in Fig. 1) such that said drawer storage container are individually operated (Wymore, slidable on its own without interfering left and right frame portions) as recited in claim 21, said detachable storage container is located at said mid-frame portion (Wymore, mid-frame portion drawer 200 is detachable by removing the rail fasteners) as recited in claim 22, said drawer storage container is located at said mid-frame portion of said bumper frame (Wymore, drawer 200 in Fig. 1 is in mid-frame portion) as recited in claim 23, at least one drawer storage container (Wymore, 200 in Fig. 1) as recited in claim 24, a towing hook (Wymore, 18 in Fig. 1) provided at a front surface of said mid-frame portion of said bumper frame as recited in claim 25.
One of ordinary skill in the art would have understood that storage units in Dixon and Wymore have similar functions. Since both Dixon and Wymore teach a storage unit, it would have been obvious to substitute one known storage (flip type in mid-frame portion of Dixon) for another storage (drawer/detachable type in Wymore), as it would have yielded predictable results to one of ordinary skill in the art.
Wymore is considered to be analogous art because it is in the same field of storage bumper as Dixon. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumper as taught by Dixon to incorporate the teachings of Wymore and install a towing hook on the bumper. Doing so provides towing capability to the vehicle.
Carter teaches at least one detachable storage container (Carter, detachable drawer 25 in Fig. 1 and Col. 3 lines 33-36) such that it is individually operated (Carter, operable on its own without interfering other frame portions) as recited in claim 21, said drawer storage container is located at one of said left frame portion and said right frame portion (Carter, drawer 25 in Fig. 1 and Col. 3 lines 33-36) of said bumper frame as recited in claim 22, said detachable storage container is located at one of said left frame portion and said right frame portion (Carter, detachable drawer 25 in Fig. 1 and Col. 3 lines 33-36) as recited in claim 23, and said detachable storage container (Carter, right detachable drawer 25 in Fig. 1 and Col. 3 lines 33-36) as recited in claim 24.
One of ordinary skill in the art would have understood that storage units in Dixon and Carter have similar functions. Since both Dixon and Carter teach a storage unit, it would have been obvious to substitute one known storage (flip type in right and/or left frame portion of Dixon) for another storage (drawer and detachable type in Carter), as it would have yielded predictable results to one of ordinary skill in the art.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dixon, Wymore and Carter as applied to claim 24 above, and further in view of Massaro et al. (US 20140008460), hereinafter Massaro.
Regarding claim 25, the combination of Dixon, Wymore and Carter teaches the vehicle bumper, as recited in claim 24, but fails to teach at least a frame support provided at a top surface of said mid-frame portion of said bumper frame, wherein said frame support comprises a retractable arm upwardly extended from said top surface of said mid-frame portion of said bumper frame and a functional device coupled at a top end of said retractable arm, such that said retractable arm is upwardly extended to prolong its length to lift up said functional device.
However, Massaro teaches at least a frame support (Massaro, 58 in Fig. 3) provided at a top surface (Massaro, 57 in Fig. 3) of said bumper frame, wherein said frame support comprises a retractable arm (Massaro, 56 in Fig. 3) upwardly extended from said top surface of said bumper frame and a functional device (Massaro, 42 and 52 in Fig. 4) coupled at a top end of said retractable arm, such that said retractable arm is upwardly extended to prolong its length to lift up said functional device (Massaro, Fig. 4).
Massaro is considered to be analogous art because it is in the same field of storage bumper as Dixon, Wymore, and Carter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumper as taught by the combination of Dixon, Wymore and Carter to incorporate the teachings of Massaro and install a headlight washer assembly on the bumper. Doing so provides protection from dirt and other contaminants (Massaro, paragraph 0002).
The combination of Dixon, Wymore, Carter, and Massaro teaches the claimed invention except for the frame support provided at said mid-frame portion of said bumper frame. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to rearrange the location of the frame support and functional device to the mid-frame portion, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), See MPEP 2144.04 VI.
Allowable Subject Matter
Claims 10, 14, 16, 19, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luo (US 20220144345) discloses wheel fender with storage, all other cited references that are not relied upon disclose bumper with storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612                                                                                                                                                                                         /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612